Citation Nr: 1745433	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gallstones and gallbladder removal.  

2.  Entitlement to service connection for a gastrointestinal disorder, including hemorrhoids, gastroesophageal reflux disease (GERD), hiatal hernia, and irritable bowel syndrome (IBS), to include as secondary to service-connected post traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for multiple joint pain, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disabilities.  

5.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.  

6.  Entitlement to a rating in excess of 10 percent for hypertension.   

7.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right patella with anterior cruciate ligament (ACL) deficiency.  

8.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to March 1994.  His DD 214 shows that he served in Southwest Asia from September 19, 1990, to March 28, 1991.  His military occupational specialty (MOS) was administrative specialist.  His decorations include the Southwest Asia Service Medal with Bronze Service Star, Marksman Badge Rifle M-16, Parachutist Badge, Kuwait Liberation Medal, and the Army Commendation Medal for his performance in support of combat missions.  

Historically, service connection was denied by the RO for a right ankle sprain in August 1994.  Claims of service connection for insomnia, a left knee disability, right foot numbness and bilateral lower extremity pain (originally denied as not well grounded in December 1999), were denied on a de novo basis in August 2001, and claims of service connection for gallstones and gallbladder removal; and for hemorrhoids and GERD, claimed as rectal bleeding; and a claim for undiagnosed illness were denied in June 2004.  The Veteran and his representatives were notified of these decisions and did not appeal any of the determinations.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from July 2009 and February 2010 RO decisions.  The July 2009 decision granted service connection for PTSD and assigned an initial 50 percent evaluation; effective from October 15, 2007, the date of receipt of claim.  In part, that decision also denied service connection for fibromyalgia and chronic joint pain, to include as due to undiagnosed illness, and denied reopening of claims of service connection for gallstones and gallbladder removal, and a gastrointestinal disorder, including hemorrhoids, GERD, hiatal hernia, IBS, including secondary to service-connected PTSD.  

The February 2010 rating decision denied reopening of a claim of service connection for a sleep disorder, including insomnia and sleep apnea, and continued the 10 percent evaluations assigned for hypertension and a right knee disability.  

In the December 2011 statement of the case (SOC) the RO reopened and denied claims of service connection for a gastrointestinal disorder, including hemorrhoids, GERD, hiatal hernia and IBS, to include as due to undiagnosed illness and for OSA, including secondary to service-connected PTSD.  A videoconference hearing before the undersigned was held in April 2013 and a transcript is of record.  

In June 2015 the Board denied service connection for fibromyalgia but reopened and remanded a claim of service connection for: gallstones and gallbladder removal; and remanded claims for service connection for a gastrointestinal disorder, including hemorrhoids, GERD, hiatal hernia, and IBS, to include as secondary to service-connected PTSD; service connection for multiple joint pain, to include as due to undiagnosed illness; service connection for OSA, to include as secondary to service-connected disabilities; and remanded claims for increased ratings for PTSD, hypertension, and chondromalacia of the right patella with ACL deficiency, as well as a claim for a TDIU rating.  

Thereafter, a March 2017 rating decision granted service connection for left knee osteoarthritis, as secondary to service-connected right knee disability, and assigned an initial 10 percent disability rating, all effective July 25, 2008.  

The issue of entitlement to a TDIU rating is being addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Pathology of the gallbladder is not shown during active service and pathology of the gallbladder, including gall stones, first manifested many years after service and are unrelated to service and are due to diagnosable diseases.  

2.  A chronic gastrointestinal disorder, including any hemorrhoids, GERD, and hernia are not shown during active service and are not demonstrated until many years after service and are unrelated to service and to service-connected PTSD, and are due to diagnosable diseases; are not due to an undiagnosed illness; and IBS is not shown to exist.  

3.  Chronic multiple joint pain, including systemic arthritis and pathology other than that for which service connection is in effect for the knees, is due to diagnosable diseases and is not due to an undiagnosed illness.  

4.  OSA is a diagnosable disease and is not due to an undiagnosed illness; it is not shown during active service and is unrelated to service and to service-connected PTSD.  

5.  The evidence is evenly balanced as to whether symptoms of PTSD most nearly approximated occupational and social impairment with deficiencies in most areas but they do not more nearly approximate total occupational and social impairment.

6.  The Veteran's hypertension is controlled with medication and his diastolic blood pressure is predominantly less than 110 and his systolic blood pressure is predominantly less than 200. 

7.  The Veteran's chondromalacia of the right patella with ACL deficiency is manifested by no actual instability, menisceal pathology or limitation of extension but he had a noncompensable degree of limited and painful right knee flexion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for gallstones and gallbladder removal are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1117, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).  

2.  The criteria for service connection for a GI disorder, including hemorrhoids, GERD, hiatal hernia, and IBS are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1117, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).  

3.  The criteria for service connection for multiple joint pain are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1117, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

4.  The criteria for service connection for OSA are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1117, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).

5.  The criteria for a rating no greater than 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9400, 9411 (2016).  

6.  The criteria for a rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.14, 4.31, 4.104, Diagnostic Code 7101 (2016).  

7.  The criteria for a rating in excess of 10 percent for chondromalacia of the right patella with ACL deficiency are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.14, 4.71a, Diagnostic Code 5260 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in August and October 2008 and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file and/or the Veteran's Virtual VA electronic medical records.  

The Veteran and his spouse testified at a videoconference hearing before the undersigned in April 2013.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He was afforded VA examinations prior to that hearing, and again following the Board's 2015 remand.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) and Locklear v. Nicholson, 20 Vet. App. 410 (2006).  
Neither the Veteran nor his representative has raised any issue with respect to the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).   

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007); see also Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain or cough, during service will permit service connection for arthritis or pulmonary diseases first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis and calculi of the gallbladder, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). 

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303 (b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

An alternative method of establishing the second and third Shedden, Id., elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, not later than December 31, 2016; and which, by history, physical examination and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness, (B) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as, (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 C.F.R. § 3.317(a)(2)(i).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical, indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4). 

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Compensation shall not be paid under this section if: (i) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (ii) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (iii) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7). 

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2). 

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable exception to this rule is 38 C.F.R. § 3.317, which, as noted, permits, in some circumstances, service connection of signs or symptoms that are objective indications of a qualifying chronic disability, even though such disability is due to undiagnosed illness. 

In relevant part, 38 C.F.R. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


Service connection for gallstones and gallbladder removal

Background

The STRs are negative for pathology of the gallbladder and gall stones.  Specifically, in an adjunct medical history questionnaire at service entrance the Veteran reported not having or having had gall bladder trouble or gall stones.  On examination in December 1989 for participation in Airborne the Veteran had no pertinent abnormality and in an adjunct medical history questionnaire he reported not having or having had gall bladder trouble or gall stones.  The February 1994 examination for separation from service revealed no abnormality.  In an adjunct medical history questionnaire he reported not having or having had gall bladder trouble or gall stones.  

On VA examination in May 1994 the Veteran's digestive system was normal.  On VA Persian Gulf examination in December 1994 the Veteran's GI system was unremarkable.  He had no abdominal masses or hepatosplenomegaly.

Private clinical records show that in January 2004 the Veteran had a laparoscopic cholecystectomy for cholelithiasis and acute cholecystis.  The operative report shows that he had been admitted to an emergency room with a 5 day history of right upper quadrant abdominal pain, nausea, and vomiting.  His gallbladder and several gall stones, including one extremely large gall stone, were removed.  

At the videoconference the Veteran testified that he began having pain in the area of his gallbladder in around 2003 or 2004.  He stated that the private physician who performed his gallbladder surgery told him that one of the stones he removed was unusually large and asked if the Veteran had been "in some type of strange area."  He told the surgeon that he served in Southwest Asia and that there were ongoing studies concerning medical problems that some people were experiencing who had served in that area of the world.  He stated that the surgeon told him that he should follow up and find out if there was some kind of connection to what was going on because of the large stone.  

Following the 2015 Board remand, a VA examiner in December 2016 opined that the Veteran's gallbladder disease was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  A search of the available STRs produced no evidence of gallbladder disease on active duty.  Rather, it first manifested in 2004, ten years after separation.  Due to a lack of evidence and an inability to establish chronicity, it was less likely than not that the cholecystitis, status post cholecystectomy, was incurred in or is proximately due to active duty military service.  It was stated that cholelithiasis is a diagnosable condition with a partially understood etiology in that it was related to the processing of cholesterol or bilirubin in the liver, with an inherited component that tends to run in families or specific populations.  A review of the available peer-reviewed literature failed to produce a causal link between gallbladder disease and the Gulf War.  Thus, it was less likely than not related to a specific exposure event experienced by the Veteran during active duty military service in Southwest Asia.  

Analysis

It is neither shown nor contended that the pathology that led to the Veteran's gall stones and excision of his gallbladder first manifested during active service or until many years thereafter.  The Veteran essentially relies on putative speculation by the surgeon that removed his gall stones and gallbladder as a basis for a nexus to military service.  

However, while competent to attest to what he personally experienced, the Veteran is not competent to attest to matters addressing medical etiology because of his lack of medical training, knowledge, and expertise.  Moreover, merely reciting questions posed by those trained in medicine, and particularly as here when of a general nature, does not transform such questions into favorable competent medical evidence of a nexus between disability and military service.  When the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is generally too attenuated and inherently unreliable to constitute 'medical' evidence.  
In sum, the recent VA examiner's opinion is fully informed, instructive, and unrebutted in establishing that the pathology leading to the Veteran's gall stones and gallbladder excision is of at least partially known etiology and indisputably first manifested many years after military service.  Accordingly, the preponderance of the evidence is against the claim for service connection for gall stones and gallbladder removal and, as such, there is no doubt to be favorably resolved, and service connection is not warranted.  

Service Connection for a gastrointestinal disorder, including hemorrhoids, GERD, hiatal hernia, and IBS, including as secondary to service-connected PTSD

Background

The service entrance examination was negative for any GI problems.  Likewise, on examination in December 1989 for participation in Airborne the Veteran had no pertinent abnormality.  In an adjunct medical history questionnaire he reported not having or having had frequent indigestion; stomach, liver or intestinal trouble; jaundice or hepatitis; or piles or rectal disease.  

The February 1994 examination for separation from service revealed no abnormality and in an adjunct medical history questionnaire he reported not having or having had frequent indigestion; stomach, liver or intestinal trouble; jaundice or hepatitis; or piles or rectal disease.  

Copies of STRs were received on November 25, 2008 from the Veteran, some of which contain annotations not shown on the original service records.  Included among such annotations are statements on the medical history questionnaire at service discharge indicating "frequent indigestion."  The Board again emphasizes that these remarks are not shown on the original report.

On VA examination in May 1994 the Veteran's digestive system was normal and he did not have a hernia.  

On VA Persian Gulf examination in December 1994 the Veteran's GI system was unremarkable.  He had no abdominal masses or hepatosplenomegaly.  There was no evidence of an inguinal hernia.  

VAOPT records show that in August 2000 the Veteran reported having occasional blood in his stool, usually after heavy lifting.  An October 2000 barium enema of his colon revealed no abnormalities.  A November 2000 VA upper GI series revealed mild gastroesophageal reflux but there was no hiatal hernia.  The stomach and duodenum were unremarkable.  An August 2001 VAOPT record shows that he reported again having some rectal bleeding.  In February 2002 he related having had a colonoscopy, for rectal bleeding, which had only been positive for hemorrhoids.  A February 2003 VAOPT record noted that he had a personal medical history which included hemorrhoids.  

Private clinical records show that in January 2002 the Veteran was referred for a colonoscopy due to rectal bleeding.  He had been evaluated at an emergency room for possible hemorrhoids and other external pathology and none was found, although he had blood in his stool.  The results of any colonoscopy were not reported.  

A December 2003 statement from a friend attests that for the past three (3) years the Veteran had had episodes of rectal bleeding, from light to heavy such that he had to wear protective padding.  He had sought treatment for this.  The episodes often occurred during light to heavy exertion, and sometimes without exertion, causing weakness and a need to rest.  

In VA Form 21-4138, Statement in Support of Claim, in March 2004 the Veteran reported that while in Saudi Arabia he had been told that he had been exposed to nerve agents and he took medication that had not been tested.  He recalled that charcoal from protective suits had dissolved into his skin from sweating 

On VA gastrointestinal (GI) examination in October 2011 it was reported that the Veteran had been diagnosed with GERD in November 2000 by a UGI series, which had revealed mild reflux.  He denied abdominal pain, dysphagia, and anemia.  He had not been prescribed medication for GERD but took over-the-counter medication on an average of once monthly.  He had reflux due to GERD.  His GERD did not impact his ability to work.  

On VA genitourinary (GU) examination in October 2011 it was reported that the Veteran had been diagnosed with hemorrhoids in October 2000.  He had noticed intermittent rectal bleeding since 2000 and a barium enema and two colonoscopies were all negative.  He had been treated with suppositories in the past for hemorrhoids.  His hemorrhoids were described as being mild or moderate.  On examination there were no external hemorrhoids or other abnormalities.  His condition did not impact his ability to work.  

On VA Gulf War General Medical examination in October 2011 it was reported that the Veteran had, in pertinent part, GERD and hemorrhoids.  However, there was no diagnosed illness for which an etiology had not been established.  There was no abnormality on physical examination.  

The Veteran testified at his videoconference that he had had reflux problems during the Gulf War, for which he took Tums.  After service he developed problems with anal bleeding in about 1995 or 1996.  

Following the 2015 Board remand, a VA examiner in December 2016 opined there was no evidence of IBS.  Such a condition was never worked-up despite multiple Gastroenterology visits and colonoscopies on two occasions.  There was also a pathologic diagnosis of GERD, which was a diagnosable condition with a known etiology.  It was related to the anatomy of the gastroesophageal junction and the function of the cardiac sphincter of the stomach.  It was less likely than not related to a specific exposure event experienced by the Veteran during active duty military service in Southwest Asia.  Hemorrhoids were a diagnosable condition with a known etiology.  They were related to venous stasis at the convergence of the iliac and hepatic portal venous drainage systems and inflammation of the surrounding tissues.  A review of the available peer-reviewed literature failed to find a causal link between hemorrhoids and the Gulf War.  They were less likely than not related to a specific exposure event experienced by the Veteran during active duty military service in Southwest Asia.  Also, hemorrhoids were less likely than not incurred in or caused by a claimed in-service injury, event or illness.  A review of the available STRs produced no evidence of hemorrhoids during active duty.  Also, reflux was first documented on an EGD obtained for rectal bleeding in 2000, more than five years after separation.  The Veteran reported the onset of symptoms in 2010.  Due to a lack of evidence and an inability to establish chronicity, it was less likely than not that the Veteran's GERD was incurred in or was proximately due to active duty military service.  GERD was related to the anatomy of the gastroesophageal junction, the function of the cardiac sphincter of the stomach, and support of the sphincter by muscles surrounding the diaphragmatic hiatus.  While studies had documented a correlation between PTSD and gastrointestinal disorders, no cause and effect relation had been identified, and no mechanism by which PTSD could cause GERD had been generally accepted.  The Veteran's GERD had been stable since it was diagnosis, responding to acid B blocker medications without evidence of an exacerbation.  Therefore, it was less likely than not that the Veteran's GERD was permanently exacerbated by the service-connected PTSD.   

Analysis

Although the Veteran reported in his handwriting on copies of STRs he submitted that he had frequent indigestion at service discharge, and testified that he developed hemorrhoidal bleeding in 1995 or 1996, the Board finds that such lay evidence is not credible.  First, as to bleeding, even the 2003 supporting statement of a friend does not antedate rectal bleeding to a time earlier than 2000 and this is consistent with VAOPT records.  Similarly, the earliest evidence of GERD does not antedate 2000, and intervening VA examinations in 1994 did not find either GERD or hemorrhoids, or any gastrointestinal disorder.  

It is undisputed that he now has GERD and hemorrhoids but the 2016 VA examiner's opinion is consistent with the evidentiary record, is fully informed, instructive, and unrebutted in establishing that both GERD and hemorrhoids are of understood etiology and first manifested after active service and are less likely as not related to any event or putative exposures in Southwest Asia and to any event during military service.  Moreover, the examiner opined that the Veteran's service-connected psychiatric disability less likely than not caused or aggravated the claimed GERD.  In this connection, there has never been a contention that the service-connected psychiatric disability either caused or aggravated the Veteran's hemorrhoids.  

Additionally, there is no clinical evidence that the Veteran had ever had a hiatal hernia and none has ever been reported on any upper gastrointestinal X-ray series.  Likewise, the recent VA examiner opined that the Veteran has never had IBS.  

All of the opinions of the 2011 and 2016 VA examiners are unrebutted in this case and far outweigh the Veteran's credibility with respect to having had any gastrointestinal disability manifested by "frequent indigestion" during his military service.  

Accordingly, the preponderance of the evidence is against the claim for service connection for a gastrointestinal disorder, including hemorrhoids, GERD, hiatal hernia, and IBS, including as secondary to service-connected PTSD, and, as such, there is no doubt to be favorably resolved, and service connection is not warranted.

Service Connection for multiple joint pain, including as due to Undiagnosed Illness (UDI)

Background

At the May 1989 examination for enlistment it was found that the Veteran had mild pes planus, but he denied symptoms.  He had genu valgus.  In an adjunct medical history questionnaire it was noted that he had had right knee surgery in 1987 for lateral subluxation of the right patella and malalignment of the right patellofemoral mechanism, for which he had a lateral retinacular release of the right knee.

The underlying clinical records and operative report of the preservice September 2, 1987, lateral retinacular release of the right knee at the Moore Regional Hospital are associated with the STRs.  

On examination in December 1989 for participation in Airborne the Veteran had no pertinent abnormality.  In an adjunct medical history questionnaire he reported not having or having had swollen or painful joints; cramps in his legs; broken bones; rupture or hernia; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; painful or trick shoulder or elbow; recurrent back pain; trick or locked knee; and foot trouble.  

STRs show that the Veteran was treated during service for right knee disability on multiple occasions.  

A July 1991 service clinical record shows that the Veteran was followed up for an inversion ankle sprain while running.  The assessment was a Grade 1 to II right ankle sprain.  An X-ray revealed a fracture at the top of the calcaneus into the calcaneal navicular joint with no avulsion.  He was given crutches and referred to a podiatry clinic, where he was seen for follow-ups.  

The Veteran subsequently submitted a duplicate copy of this record, upon which he wrote that he had fractured his right foot while running at Ft. Bragg and later had a broken bone in that foot, in the same area, two years ago in 2006.  

The February 1994 examination for separation from service revealed no abnormality.  In an adjunct medical history questionnaire he reported not having or having had swollen or painful joints; cramps in his legs; broken bones; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; painful or trick shoulder or elbow; recurrent back pain; trick or locked knee; and foot trouble.  He did report having some numbness of the 1st and 2nd toes of the right foot.  

Copies of STRs were received on November 25, 2008 from the Veteran, some of which contain annotations not shown on the original service records.  Included among such annotations are statements on the medical history questionnaire at service discharge indicating "cramps in legs" and "right hairline fracture."  The Board again emphasizes that these remarks are not shown on the original report.

On VA examination in May 1994 the X-rays revealed right knee degenerative joint disease (DJD) and the assessment was chondromalacia patella of the right knee and ACL deficiency.  

On VA Persian Gulf examination in December 1994 it was noted that the Veteran had no complaints that he attributed to oil or smoke exposure.  On physical examination he had had some right hip pain since March 1994, which was aggravated by lying on his right hip.  He had tenderness of the greater trochanter of the right hip.  He had a valgus deformity of both knees.  The pertinent diagnoses were obesity, right patella chondromalacia, and right greater trochanter bursitis.  

VA outpatient treatment (VAOPT) records show that in June 1998 the Veteran reported having episodes of numbness of each leg, off and on.  

On VA examination in July 1999 the Veteran complained of severe joint pain, including back pain, especially in the morning.  Currently he reported having had numbness of the right foot which began 9 years ago, and was associated with tingling and episodic ankle swelling.  The pertinent diagnosis was a history of numbness and pain in the right foot, of unknown cause and neurologically negative.  

In VA Form 21-4138, Statement in Support of Claim, in March 2004 the Veteran reported that while in Saudi Arabia he had been told that he had been exposed to nerve agents and he took medication that had not been tested.  He recalled that charcoal from protective suits had dissolved into his skin from sweating 

Records of the Sampson Regional Medical Center show that the Veteran was treated for a right foot injury.  He had pain in the right 5th metatarsal area.  X-rays revealed degenerative changes through the 1st metatarsophalangeal joint, and a nondisplaced fracture of the proximal portion of the right 5th metatarsal.  

Records of the Huff Orthopaedic Group show that the Veteran was a teacher at an elementary school, and worked part-time at Wal-Mart.  In November 2006 he was treated for a right 5th metatarsal fracture and that treatment continued into 2007.  He was treated in May 2008 for a right hip injury while working at an elementary school.  X-rays could not be obtained due to his weight.  In June 2008 the impressions included right sided sciatic pain and right hip pain, for which he received an injection in the right sciatic notch.  A right hip X-ray was negative.  

Records of Dr. R. S. from 1997 to 2004 show that in October 1997 the Veteran was in a car accident, following which he complained of a headache and a sore neck.  

A June 2009 VAOPT record demonstrates that the Veteran took nonsteroidal anti-inflammatory drugs (NSAIDS) for bursitis.  

Of record are treatment records from October 2009 to January 2010 from the Kosterman Chiropractic Center reflecting treatment for cervical and lumbar back pain.  The diagnoses were lumbosacral neuritis, somatic dysfunction of the lumbar region, myalgia and myositis not otherwise specified (NOS), and somatic dysfunction of the pelvic region.  

On VA examination in October 2011 of the Veteran's ankles neither a physical examination nor X-rays yielded a diagnosis of an ankle condition, bilaterally, although the Veteran complained of right ankle pain.  He related having chronic intermittent achiness and swelling of the right ankle in the past 10 years with prolonged walking and standing.  It was reported that he had not had trauma, injury or surgery of the right ankle.  He had not discussed or received specific therapy for his right ankle with his private treating physician.  He did not report that flare-ups impacted function of the right ankle.  Ankle plantar flexion was to 40 degrees and dorsiflexion to 10 degrees, bilaterally, without any change after three repetitions of motion and there was normal strength in all planes, bilaterally.  There was no laxity of either ankle.  The examiner reported that the Veteran did not have any functional loss or impairment of either ankle.  

On VA examination in October 2011 of the Veteran's feet it was reported that degenerative joint disease (DJD) from a stress fracture at the base of the right 5th metatarsal had been diagnosed in December 2006.  The Veteran reported having had a stress fracture of the right foot during service in 1990, treated with a walking boot and for which he was given a temporary profile, and that the fracture healed without sequelae, and that he had had another stress fracture at the base of the right 5th metatarsal in December 2006, again treated with a walking boot and which healed without complications.  Currently, he complained of intermittent pain in the area of the right forefoot when walking 1 to 2 miles and prolonged standing.  On examination he had no metatarsalgia.  His symptoms of the right foot were mild to moderate.  There was no hallux valgus or hallux rigidus.  There was no pes cavus and no malunion or nonunion of the tarsals or metatarsal bones.  The examination of the right foot was characterized as normal and without foot or toe deformities, malalignment, hallux valgus, pes planus, tenderness, edema, erythema, or calluses.  His foot condition impacted his ability to work in that he might have right foot pain with prolonged standing.  

On VA examination in October 2011 for flat feet it was reported that the Veteran had been found to have pes planus at service entrance in 1989, although the Veteran reported having been unaware of this.  He did not now have pain on ambulation related to flat feet, but only from DJD of the right 1st MTP joint.  On examination he did not have pain on use or manipulation of the feet.  There was no swelling or characteristic calluses.  He did not use arch supports.  He had decreased longitudinal arch greater in the left foot on weight-bearing, but he had no pronation.  His mild left hallux valgus without rigidus, but not pes planus, caused an alteration of the weight-bearing line.  The examiner reported that the flat foot condition did not impact the Veteran's ability to work.  

On VA examination in October 2011 for chronic fatigue, the examiner concluded that the Veteran had chronic fatigue as a symptom of obstructive sleep apnea and that the chronic fatigue was not Gulf War related.  A work-up in August 2009 had found that he had OSA and his chronic fatigue had persisted.  He had not had an acute onset of chronic fatigue syndrome.  He did not now have or ever had any findings, signs or symptoms attributable to chronic fatigue syndrome.  

On VA Gulf War General Medical examination in October 2011 it was reported that the Veteran had sleep apnea, hypertension, GERD, hemorrhoids, and conditions of the thoracolumbar spine, ankle, hip and thigh, knees, and foot (right).  However, there was no diagnosed illness for which an etiology had not been established.  He also had fatigue, which had been described as being due to OSA.  There was no abnormality on physical examination.  

On VA examination in October 2011, for the express purpose of determining whether the Veteran, had fibromyalgia related to service, and examiner indicated that the claims file was reviewed and noted that there was no evidence of any symptoms or ongoing treatment for fibromyalgia.  The Veteran was not prescribed any medication for control of fibromyalgia.  The examiner indicated that there was no clinical evidence of widespread palpable musculoskeletal point tenderness on examination, and that while muscle enzyme CPK was "borderlinely" elevated, sedimentation rate was completely normal.  It was also opined that the absence of specific muscle complaints made inflammatory myopathy highly unlikely.  The examiner noted that the Veteran has known iatrogenic hypokalemia from diuretic therapy, being on potassium supplements, which could possibly contribute to elevated CKP level, but there was no evidence of hypothyroidism.  The examiner concluded, therefore, that there was no basis for a diagnosis of fibromyalgia.

On VA examination of the Veteran's hips and thighs the Veteran reported having had chronic intermittent right hip pain for the past 5 years noted during exertion but without precipitating event, injury or dislocation.  Right hip X-rays in December 2006 and October 2009 had been normal.  He denied any left hip problems.  He did not report that flare-ups impacted function of his hip.  On examination his large habitus contributed in part to limited flexion in each hip, but he had normal strength in both hips.  The examiner reported that the Veteran's decreased mobility, and right hip pain impacted his ability to work.  The examiner opined that chronic right hip was not caused by or due to service as there was no evidence of chronic right hip disability for years after service and there was no diagnosis of a right hip condition in VA medical records or on the current examination and X-rays.  

The Veteran was afforded a VA Persian Gulf examination in October 2011, to determine whether he had a disability due to an undiagnosed illness (UDI).  Although the examiner indicated that there were clinical and objective indicators for fatigue and joint pains, he did not provide a response to the question of whether any of the symptoms were attributable to a "known" diagnosis.  Although the examiner did indicate in another part of the examination report, that there were no diagnosed illnesses for which no etiology was established, no specific diagnosed illnesses were identified.  It was for this reason that the case was remanded in 2015, i. e., to address whether specific diagnoses were identifiable.  

At the 2015 videoconference the Veteran testified that he had a lot of pain in his hip area.  He sometimes got cramps.  He had been told at a VA facility that he had symptoms of fibromyalgia.  He had pain in his legs and hips.  

Following the 2015 Board remand, a VA examiner in December 2016 opined that the Veteran had lumbar degenerative disc disease (DDD), lumbar spondylosis, spinal stenosis, and lumbar radiculitis, all of which were diagnosable conditions with known etiologies.  They were related to chronic wear and tear, exacerbated by specific or repetitive trauma.  They were less likely than not related to a specific exposure event experienced by the Veteran during active duty military service in Southwest Asia.  Chronic trochanteric bursitis was also a diagnosable condition with a known etiology.  It was related to chronic wear and tear, and exacerbated by trauma or overuse.  It was less likely than not related to a specific exposure event experienced by the Veteran during active duty military service in Southwest Asia.  Chronic bilateral ankle inversion sprains were diagnosable conditions with a known etiology.  They were related to chronic, repetitive injuries and overuse, and were aggravated by repetitive or specific injuries.  They were less likely than not related to a specific exposure event experienced by the Veteran during active duty military service in Southwest Asia.  Bilateral knee degenerative and osteoarthritis were diagnosable conditions with a known etiology.  They were related to chronic wear and tear, exacerbated by specific or repetitive injuries. It is less likely than not related to a specific exposure event experienced by the Veteran during active duty military service in Southwest Asia.  The condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  There was no documentation of treatment sought for the back conditions in the STRs, despite multiple visits to "PCM," physical therapy, and orthopedics.  While the Veteran reported the onset of back pain while on active duty, there was no confirmation of this in the available records.   

It was further stated that there was no documentation of back conditions prior to 2009.  Lumbar DDD and lumbar spondylosis were related to chronic wear and tear, and were often exacerbated by increased weight.  While the military experience reported by the Veteran could certainly have contributed to these conditions, the lack of treatment sought for these despite multiple visits to Orthopedics while on active duty, and the lack of mention of this in the available post-separation records prior to 2009 would argue against an onset during active duty.  Due to a lack of evidence and an inability to establish chronicity, it was less likely than not that the Veteran's lumbar DDD, lumbar spondylosis, spinal stenosis, and right L-5 radiculitis were incurred in or were proximately due to active duty military service.  

There was no documentation of any right hip complaints in the STRs, and there was no documentation of any treatment sought for a right hip complaint prior to 2009.  There was no documentation of further work-up or ongoing treatment for a right hip condition over the last several years.  Due to a lack of evidence and an inability to establish chronicity, it was less likely than not that the Veteran's right hip trochanteric bursitis was incurred in or proximately due to active duty military service.  

There was documentation of a single right ankle inversion injury in the STRs, with follow-up visits at 2 weeks and 4 weeks after the injury, which was documented as resolving.  The Veteran remained on active duty for 2 years after the ankle injury, without documentation of any ongoing symptoms.  There was no documentation of treatment sought for the ankles after separation prior to 2011.  There was no documentation of further work-up or ongoing treatment for any ankle complaints.  Due to a lack of evidence and an inability to establish chronicity, it was less likely than not that the Veteran's chronic bilateral ankle inversion sprains were incurred in or are proximately due to active duty military service.  

Analysis

It is undisputed that the Veteran had knee symptomatology during service and, significantly, he is now service-connected for disability of each knee.  He had an inservice ankle sprain and fracture but the STRs do not corroborate his report of a fracture of a bone in his right foot.  As to the right ankle fracture, there is no radiological evidence that this did not properly heal and the evidence does not show that he had any chronic residuals of such a fracture.  Indeed, at an October 2011 VA examination the Veteran denied having had a right ankle injury and it was found that he had no impairment of the right ankle and there was no diagnosis of a disability of either ankle after examination and X-rays.  At that time he reported having had symptoms of his right ankle for only 10 years, which would antedate such symptoms to 2001, a point in time many years after service.  

Also, the Veteran had had multiple bodily and joint complaints since military service.  For instance, he had right greater trochanter bursitis in December 1994, about nine months after service.  Since then he has had complaints of symptoms in other areas of his body but it must be noted that he has also had postservice injuries, e.g., a sore neck after a 1997 vehicular accident, a fracture of a metatarsal in his right foot in 2006 and a 2008 right hip injury.  

To the extent that the Veteran testified that VA treating sources had told him that he had fibromyalgia, service connection for this was denied by the Board in 2015.  

The most dispositive evidence is found in the multiple and extensive VA examinations in 2011 and 2016.  Cumulatively, these conclusively demonstrate that the Veteran had diagnosable pathologies affecting his spine, knees, hips, ankles, and feet which are of understood etiology and, other than his already service-connected disabilities of the knees, these were less likely as not incurred in or due to his military service.  

All of the opinions of the 2011 and 2016 VA examiners are unrebutted in this case and far outweigh the Veteran's credibility with respect to having had any musculoskeletal symptoms during his military service.  

Accordingly, the preponderance of the evidence is against the claim for service connection for multiple joint pain, including as due to undiagnosed Illness (UDI) and, as such, there is no doubt to be favorably resolved, and service connection is not warranted.  

Service Connection for OSA, Including as secondary to service-connected disabilities

Background

The STRs are negative for sleep apnea and on examination in December 1989 for participation in Airborne as well as examination for separation from service in February 1994 the Veteran reported not having or having had frequent trouble sleeping.  He was discharged from active service due to being obese.  

On VA Persian Gulf examination in December 1994 there were no complaints of difficulty sleeping.  

The Veteran's initial claim for service connection for, in part, insomnia, was received in March 1999.  

The Veteran's application to reopen a claim for service connection for PTSD was received on October 15, 2007, in which he reported that he now took medication to help him sleep because of nightmares.   

VAOPT records include a January 2009 clinical notation that the Veteran had morbid obesity.  

On VA psychiatric examination in April 2009 the complained nightmares and other PTSD symptoms, and reported that he took medication to help him sleep.  He had received at least one written counseling warning as to his irritability and fatigue from lack of sleep.  His medical problems included obesity and probable sleep apnea, although the latter had not been formally diagnosed.  

A report of a private polysomnogram in August 2009 to evaluate possible obstructive sleep apnea shows that the Veteran was diagnosed with mild sleep apnea.  It was also noted that sleep disturbance might be caused by anxiety, chronic pain, depression, reflux activity, and cardiopulmonary disease.  Reflux activity might worsen obstructive breathing and sleep apnea.  It was also recommended that he lose weight.  

In VA Form 21-4138, Statement in Support of Claim, dated in December 2009 the Veteran reported that his sleep deprivation disorder started while he was in Operation Desert Storm and continued since then.  He feared sleeping because he was always watchful, had nightmares, and was hypervigilant.  

On VA examination in October 2011 for chronic fatigue, the examiner concluded that the Veteran had chronic fatigue as a symptom of obstructive sleep apnea and that the chronic fatigue was not Gulf War related.  A work-up in August 2009 had found that he had OSA and his chronic fatigue had persisted.  He had not had an acute onset of chronic fatigue syndrome.  He did not now have or ever had any findings, signs or symptoms attributable to chronic fatigue syndrome.  It was reported that his fatigue, decreased concentration, and falling asleep at work on multiple occasions as a teacher and resulted in verbal and written reprimands. 

On VA Gulf War General Medical examination in October 2011 it was reported that the Veteran had, in part, sleep apnea.  However, there was no diagnosed illness for which an etiology had not been established.  He also had fatigue, which had been described as being due to OSA.  

On VA examination in October 2011 for OSA the examiner noted that the Veteran's OSA had been diagnosed in August 2009.  The Veteran reported that his wife of 14 years had noted his snoring during that time.  He had had daytime sleepiness for the past 3 years.  He had been chronically obese.  He used a CPAP device.  The examiner reported that OSA impacted the Veteran's ability to work because his daytime somnolence and irritability at work had resulted in a reprimand in 2009 for falling asleep at work as a teacher.  The examiner opined that OSA was less likely as not a result of military service because there was no evidence thereof during service or until years thereafter.  

The Veteran testified at the videoconference that he had had problems sleeping ever since returning from the Gulf War.  In 2009 he was eventually diagnosed as having sleep apnea.  

Following the 2015 Board remand, a VA examiner in December 2016 opined that OSA is a diagnosable condition with a known etiology.  It was related to the anatomy of the posterior pharynx and upper airway, and was often exacerbated by weight gain.  It was less likely than not related to a specific exposure event experienced by the Veteran during active duty military service in Southwest Asia.  While there was evidence of a correlation between OSA and PTSD in the literature, there was no documentation of a cause and effect link.  There was a proposed mechanism by which the existence of OSA could predispose one to developing PTSD after exposure to a stressor, but no accepted mechanism by which PTSD would predispose one to developing OSA.  Sleep apnea was related to the anatomy of the posterior pharynx and upper airway, and was often exacerbated by weight gain.  It was less likely than not that the Veteran's OSA was secondary to his service-connected PTSD.  The examiner presumed that PTSD had developed during active duty or immediately after separation, but there was no evidence of sleep apnea prior to 2009.  There was no documentation of OSA worsening after its initial diagnosis.  No baseline severity of the OSA prior to the onset of the PTSD could be established due to the chronicity.  There was no evidence to support a finding that there had been a permanent exacerbation.  

Analysis

Initially the Board notes that the Veteran has reported having had difficulty sleeping during military service.  In this connection, he is service-connected for psychiatric disability and under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, chronic sleep impairment is a criterion for consideration in evaluating service connection psychiatric disabilities.  Specifically, it is listed as a criterion for a 30 percent disability rating and, as such, is encompassed in the current 50 percent disability rating which has been assigned for service-connected PTSD.  

Although after service the Veteran complained of sleep disturbance, claimed in 1999 as insomnia, it was not until the April 2009 VA psychiatric examination that it was felt that he might have sleep apnea, although it was not formally diagnosed at that time.  More to the point, at that examination it was suggested, by virtue of his having dual diagnoses, that the sleep apnea was related to his continuing postservice obesity.  In fact, the Veteran's chronic fatigue is shown, by the October 2011 VA examination, to be a symptom of his OSA and, as such, not related to the Gulf War.  

Also, the combined effect of the 2011 and 2016 VA examinations is that the Veteran's OSA is a diagnosable disorder of known etiology and first manifested many years after service and, also, was unrelated to any exposure event during service in Southwest Asia.  Likewise, it was concluded that while there was a correlation between OSA and PTSD, with OSA predisposing one to PTSD but the reverse was not true, i.e., there was no accepted mechanism by which PTSD predisposed one to developing OSA.  The 2016 examiner concluded that OSA was not caused or aggravated by the Veteran's service-connected PTSD.  

All of the opinions of the 2011 and 2016 VA examiners are unrebutted in this case and far outweigh the Veteran's credibility with respect to having had any symptom of sleep disturbance during his military service.  

Accordingly, the preponderance of the evidence is against the claim for service connection for OSA, including as secondary to PTSD, and, as such, there is no doubt to be favorably resolved, and service connection is not warranted.  

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate DCs which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable."  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).  

When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  However, the CAVC has held that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"  Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added).  The strict application of criteria in an analogous DC is not generally appropriate because analogous ratings under 38 C.F.R. § 4.20 requires only "closely analogous"-and not identical-functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (faulting the Board's strict application of DC criteria to a condition being rated by analogy).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different DCs.  See Esteban v. Brown, Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

If the weight of the evidence supports a claim or is in relative equipoise, the appellant prevails; however, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

PTSD Rated 50 percent for PTSD

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

GAF scores were part of the DSM-IV diagnostic criteria, but were removed in DSM-5.  VA issued a rule which updated 38 C.F.R. § 4.125 to use of DSM-5, but only for claims pending before the AOJ on or after August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  Here, the claim was pending before August 4, 2014, and so GAF scores may be considered in the current adjudication.  

A GAF score of 91 to 100 indicates that that the examinee has no symptoms, superior functioning in a wide range of activities, life's problems never seem to get out of hand, is sought out by others because of his or her many positive qualities.  A GAF score of 81 to 90 indicates that the examinee has no symptoms or minimal symptoms, good functioning in all areas, is interested and involved in a wide range of activities, socially effective, is generally satisfied with life, and has no more than everyday problems or concerns.  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 - 50 represents serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school (e.g., is unable to work).  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

"Suicidal ideation appears only in the 70% evaluation criteria [] [t]here are no analogues at the lower evaluation levels."  Also, "[b]oth passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision).  

Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  "[T]he presence of suicidal ideation alone [] may cause occupational and social impairment with deficiencies in most areas."  Bankhead, No. 15-2404, slip op. at 11.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Bankhead, slip op. at 12.  

"VA did not include in the criteria for a 70% evaluation the risk of actual self-harm.  In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100% evaluation as 'persistent danger of hurting self, a symptom VA deemed to be typically associated with total occupational and social impairment.  38 C.F.R. § 4.130."  However, VA adjudicators are not "absolutely prohibited from considering [] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70% evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100% evaluation.  Bankhead, slip op. at 12.  

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also consider how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

Background

The Veteran's application to reopen a claim for service connection for PTSD was received on October 15, 2007, in which he reported that he had taken Prozac in 2004 and 2005 but stopped because he could not handle that medication.  He now took medication to help him sleep because of nightmares.  

A January 31, 2008 VA Mental Health Assessment Screening shows that the Veteran complained of sporadic sleep and outbursts of anger, and hypervigilant behavior.  On mental status examination his thoughts were logical and goal directed.  There was no evidence of delusions or a thought disorder, or auditory or visual hallucinations.  There was no homicidal or suicidal ideation.  He had completed a college degree in music in 2003.  He related having had combat trauma in the Persian Gulf War.  His Global Assessment of Functioning (GAF) score was 55.  

In a September 2008 statement the Veteran reported that his job of working with special needs children was a major stressor causing him to display aggression to his wife and children.  He had flashbacks due to planes flying overhead where he worked.  

On VA psychiatric examination in April 2009 the Veteran's claim file was reviewed.  The Veteran complained of anxiety, depression, anger, mood swings, flashback, nightmares and other PTSD symptoms, and reported that they had increased in the last few years.  He took medication to help him sleep.  He complained of decreased energy and crying spells.  Reportedly, he had attempted suicide in April 1991 immediately after leaving the Gulf War theatre.  He admitted having suicidal ideation but no plans.  He related having panic attacks three times weekly.  Additionally, he had anxiety attacks which take on the characteristics of panic attacks, on a daily basis when he was under stress or confronted with trauma-related triggers.  He had been in group therapy in the past but was now on medication checks.  Despite his difficulties, he continued to work as a teacher in Special Education.  He had been missing 2 or 3 days monthly because of his psychiatric problems.  He had received at least one written counseling warning as to his irritability and fatigue from lack of sleep.  Currently, he appeared to have at least moderate impairment of occupational reliability and productivity due to PTSD.  

The Veteran lived with his wife and five children and attended to the activities of daily living.  He did not socialize outside of his home and had become increasingly isolated.  He only attended church services and did not socialize afterwards.  Overall, his psychosocial adjustment showed major impairment.  His medical problems included obesity and probable sleep apnea, although the latter had not been formally diagnosed.  He was married to his current wife since 1997 but they had become increasingly isolated from each other.  

On mental status examination the Veteran was oriented and there were no gross signs of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions or phobias other than some social phobia associated with PTSD and some agoraphobia associated with his panic disorder.  He had moderate insomnia, and suicidal ideation without plans.  Insight and judgment appeared adequate.  His intellectual capacity appeared grossly intact but he had been complaining of increasing difficulty with attention and concentration, especially as to his work.  The diagnoses were PTSD and a panic disorder with agoraphobia.  He had major impairment in social, recreational and family functioning, and at least moderate impairment in the occupational realm.  He was currently on probation at work, and might not be rehired for the fall semester, which he stated was due to his PTSD.  His GAF score was 48.  

A VA Form 21-4192 dated November 17, 2009 from the Veteran's employer shows that since October 2005 he was continuously employed as a full-time teacher with the Sampson County Board of Education and without any concessions made by reason of age or disability.  

In support of his claim for a TDIU rating the Veteran submitted a September 2009 Action Plan reflecting the need for the Veteran's improvement at work in an elementary school and a November 2009 Performance Appraisal reflecting his below standard performance in several spheres of his employment.  Also, of record is a November 2009 report from the Veteran's work supervisor, a principal at a school, criticizing the Veteran for unacceptable work performance and cautioning him that without improvement his dismissal would be recommended.  

In another VA Form 21-4138, Statement in Support of Claim, dated in December 2009, the Veteran reported that his performance evaluation by his supervisor proved that he was not capable of teaching and his supervisor was concerned for the safety of the children due to his psychiatric disorder and his use of daily medication for it.  He had submitted his resignation from that employment, to be effective January 29, 2010.  

In VA Form 21-4138, Statement in Support of Claim, dated in December 2009 the Veteran reported that his sleep deprivation disorder started while he was in Operation Desert Storm and continued since then.  He feared sleeping because he was always watchful, had nightmares, and was hypervigilant.  

A September 2010 Determination of the Employment Security Commission of North Carolina reflects that the Veteran last worked for Clinton City Schools on June 10, 2010, and was separated from his job because his program was not funded.  It was found that the Veteran was discharged but not for misconduct or substantial fault connected with work.  His primary occupation was special education teacher and he was restricted from work due to PTSD which eliminated him from a majority of jobs for which he was qualified in the local labor market.  It was concluded that he was deemed not able to work.  

A June 2010 letter from an Assistant Superintendent of the Clinton City Schools shows that the Veteran was not chosen for employment for exceptional children's teaching position.  

A March 3, 2011 letter from the Salem VA Medical Center informed him that he was accepted into the Inpatient PTSD Group from January 3, 2012 to February 10, 2012.  His admission date was August 8, 2011 and his group was scheduled to end on September 21, 2011.  

The Veteran was admitted to a VA Medical Center on March 2, 2011 for overnight hospitalization for PTSD.  The Veteran was admitted for VA hospitalization on August 22, 2011 for treatment of PTSD.  A November 7, 2012 VAOPT record shows that the Veteran was no longer considered to be a high risk for suicide.  

Submitted at the Board videoconference was a May 2012 report from the Goldsboro Psychiatric Clinic which shows that on evaluation in March 2012 it was reported that the Veteran had not worked since June 2010.  He had flashbacks almost daily and nightmares as well as panic attacks 2 or 3 times weekly.  He took medication to help him sleep.  He had intrusive thoughts, startled easily and did not socialize at all.  His recent memory was severely impaired and his working memory was 100 % impaired.  Anger, sadness and fear would intrude 75% of the time indicating his prefrontal cortex was dysfunctional.  He had difficulty concentrating, making decisions, learning new information, and processing emotions in context.  He reportedly had hallucinations of hearing his name called, hearing cars drive us at his residence, and hearing footsteps in his house, and seeing shadows.  He was depressed 90% of the time and had low energy and little interest in things.  He had crying spells 25% of the time.  He became angry and agitated easily.  At times he felt helpless and suicidal.  He was severely compromised in his ability to sustain social relationships and was unable to sustain work relationships, and was considered to be permanently and totally disabled and unemployable.  His GAF score was 35.  The diagnoses were PTSD and chronic major depression.  

The Veteran underwent VA hospitalization for PTSD from July 23, 2012 to August 10, 2012.  He had completed a 3 week inpatient PTSD program.  A mental status examination shows that his speech was normal in rate, pattern, and flow.  He was well groomed and appropriately dressed.  His thought processes were clear, linear, logical and goal directed.  His thought content was without hallucinations, delusions, ideas of reference, or suicidal or homicidal ideation.  His mood was good and his affect was appropriate and congruent to his mood and of full range.  His cognitive function was grossly intact.  

At the April 2013 videoconference the Veteran testified that as to his PTSD he dealt with daily flashbacks, anger, and withdrawal from people.  He did not like to venture outside or be in large crowds.  He felt that someone was watching and he heard things, and was hypervigilant.  He took medication but had outbursts of anger toward family members.  He had memory impairment.  He had panic attacks 2 or 3 times weekly and crying spells.  His wife attested to his unsettling behavior.  

A January 2016 decision by an Administrative Law Judge of the Social Security Administration (SSA) found that unlike an unfavorable decision in March 2012, the Veteran became disabled on March 15, 2012.  He had severe impairments from a back disorder, DJD of the knees, PTSD, and obesity weighing 343 lbs.  

Analysis

This appeal for an initial rating in excess of 50 percent for PTSD stems from a September 2012 rating decision which granted service connection for that disorder.  During the appeal period the Veteran was hospitalized at a VA Medical Center from March 2, 2011, to August 21, 2012, for which he was given a temporary total rating based on hospitalization, under 38 C.F.R. § 4.29, in excess of 21 days from August 22, 2011, and an 50 percent schedular rating was resumed as of October 1, 2011.  

Given that the Veteran has had symptoms listed in the criteria for 30, 50, and 70 percent ratings, and has shown at times difficulty in establishing and maintaining effective work and social relationships and at times an inability to do so, the evidence is approximately evenly balanced as to whether his disability picture more nearly approximates the criteria for a 50 or 70 percent rating.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, an initial 70 percent rating is warranted.  38 U.S.C.A. § 5107(b).  

A higher, 100 percent rating is not, however, warranted because the pathology due to PTSD did not more nearly approximate the total social and occupational impairment represented by the criteria for a 100 percent rating, or been approximately evenly balanced between those and the criteria for a 70 percent rating.  

The Veteran is not neglectful as to activities of daily living, e.g., maintenance of mental and personal hygiene.  In this regard, there is some evidence of auditory and visual hallucinations at times.  Significantly, the recent private psychologist noted that the Veteran had occasional auditory hallucinations of hearing someone calling his name, hearing sounds in his house, and seeing something in shadows.  The private psychologist did not address how these could be symptoms of PTSD or whether they were an exaggerated form of hypervigilant behavior on the part of the Veteran.  In this regard, the Board finds that the preponderance of the evidence is not persuasive in demonstrating that the Veteran actually had any hallucinations, either auditory or visual.  Moreover, even if he does have such hallucinations, these are neither persistent nor do they impact upon the Veteran's other perceptions, cognitive functions or otherwise affect him.  He is not shown to have gross impairment in thought processes or communication; persistent delusions; or grossly inappropriate behavior.  Similarly, he is not a persistent danger of hurting himself or others.  Also, he is not disoriented to time or place and has not lost memory loss for names of close relatives, own occupation, or his own name.  

The foregoing evidence, including the assigned GAF scores, reflect that neither the Veteran's symptoms nor his overall level of impairment more nearly approximated the criteria for a 100 percent rating or that the evidence is approximately evenly balanced in this regard.  As the preponderance of the evidence was against entitlement to an initial 100 percent rating for PTSD, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).  

For all of the foregoing reasons, the Board finds that during this appeal the service-connected PTSD has not been more than 70 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above); and that a disability rating in excess of 70 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of a rating in excess of 70 percent, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  

Hypertension Rated 10 percent

The Veteran's service-connected hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  For a minimum 10 percent rating diastolic blood pressure must be predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

For the next higher schedular rating of 20 percent diastolic blood pressure must be predominantly 110 or more; or systolic blood pressure must be predominantly 200 or more.  

Background

On VA hypertensive examination in October 2009 it was reported that he had continuously been on medication since first seen by VA in 1994.  Reportedly, he had had an episode in May 2009 which had been diagnosed as a transient ischemic attack (TIA).  He continued taking medication for hypertension, although it made him dizzy.  Currently, three blood pressure readings were 128/100; 118/90; and 110/86.  There was no cardiac enlargement and no evidence of hypertensive heart disease on physical examination.  However, the diagnoses were hypertension and hypertensive vascular disease with TIA.  

Of record are treatment records from October 2009 to January 2010 from the Kosterman Chiropractic Center reflecting treatment for cervical and lumbar back pain.  In October 2009 his blood pressure was 140/80.  

On VA hypertensive examination in October 2011 it was reported that the Veteran had taken medication for hypertension since 1994, and continued to do so.  His blood pressure had been fairly controlled, having been in the 130s/80s range in the past 2 years.  He denied having heart disease.  Currently, his blood pressure readings were 152/96; 152/94; and 151/96.  The examiner reported that the hypertension did not impact the Veteran's ability to work.  

The Veteran testified at the videoconference that he took medication for hypertension which was prescribed by VA.  He had been hospitalized more than six months ago for his hypertension.  

On VA examination in December 2016 the Veteran was noted to be still taking medication for control hypertension.  He had a history of diastolic blood pressure readings of predominantly 100 or more.  Specifically, on October 28, 2016, he had 3 readings with diastolic higher than 120mm Hg despite treatment with single agent.  His current diastolic readings were in high 80s or 90s despite treatment with 5 medications.  His current blood pressure readings were 142/90; 134/86; and 143/90.  The average was 139/88.  He had no other pertinent physical findings, complications, conditions, signs or symptoms related to hypertension.  His hypertension impacted his ability to work in that he needed to stay close to a latrine as a result of diuretics.  

Analysis

The evidence shows that the diastolic pressure readings are predominantly below 110, and the systolic blood pressure readings are predominantly below 200.  

So, the criteria for the next higher have not been met.  Consideration has been given to "staged ratings" for the hypertension during the appeal period but throughout the appeal period the objective evidence shows the condition has remained no more than 10 percent disabling.  For these reasons, the preponderance of the evidence is against a rating greater than 10 percent for hypertension at any time during the appeal period, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In this case there is no allegation that the Veteran's service-connected hypertension presents an exceptional or unusual disability picture.  

Chondromalacia of the Right Patella With ACL Deficiency Rated 10 percent

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due pathology, or to pain which is supported by adequate pathology and as evidenced by the visible behavior during motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of joint disability reside in reductions of normal motion in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Actually painful, unstable or malaligned joints are entitled to at least the minimum compensable rating for the joint.  Painful motion with joint or peri-articular pathology are productive of disability, and crepitation should be noted as points of contact which are diseased.  38 C.F.R. § 4.59.  38 C.F.R. §§ 4.40 and 4.59 apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

When assessing the severity of a musculoskeletal disability rated on limited motion, consideration is given to the extent of additional functional impairment above and beyond the limitation of motion objectively demonstrated, e.g., during flare-ups due to the extent of his pain, painful motion, weakness, premature or excess fatigability, and incoordination - assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

For the minimum compensable rating for motion which is painful but not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

Right Knee Rating

The Veteran's chondromalacia of the right patella is rated analogously as degenerative arthritis under DC 5003 which, as applied to rating disability of the knees, is based on limitation of motion under DCs 5260 and 5261.  However, the deficiency of the ACL may potentially be rated under DC 5257 for instability of the knee.  

Arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Full knee flexion is to 140 degrees and full knee extension is to zero (0) degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, DC 5260 a 10 percent rating requires flexion be limited to no more than 45 degrees.  A 20 percent rating is assigned when flexion is limited to no more than 30 degrees, and 30 percent is assigned when flexion is to no more than 15 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261 a 10 percent rating requires extension be limited to no more than 10 degrees, a 20 percent rating to no more than 15 degrees, a 30 percent rating to no more than 20 degrees, a 40 percent rating to no more than 30 degrees, and a 50 percent rating to no more than 45 degrees.

Where there is recurrent subluxation, lateral instability, or other impairment of a knee, a 10 percent evaluation may be assigned where the disability is slight, a 20 percent evaluation will be assigned for moderate disability, and 30 percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, DC 5257.  

Also, under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and fibula with slight knee disability warrants a 10 percent rating, and with moderate knee disability a 20 percent rating is warranted; and when marked a 30 percent rating is warranted.  Higher ratings are assignable for malunion or nonunion of the tibia and fibula.  

Background

Prior to service, in September 2, 1987, lateral retinacular release of the right knee at the Moore Regional Hospital.  He was treated during service for right knee disability on multiple occasions.  

On VA examination in May 1994 the Veteran had a positive Drawer's sign and pivot test.  X-rays revealed right knee degenerative joint disease (DJD).  The assessment was chondromalacia patella of the right knee and ACL deficiency.

On VA examination in October 2009 the Veteran's claim file was not reviewed.  It was noted that he had had preservice right knee surgery for patellar issues which worsened during service.  He had pain most of the time and had a limited ability to walk.  He now used a knee brace daily which was helpful in providing external support.   He had swelling at the end of the day.  He estimated his knee pain to be 8 on a scale of 10, and a 10 during flare-ups.  Exercise and weather changes were exacerbating factors and alleviating factors were rest, elevation, and application of heat.  He reported having severe limitation of motion or decrease in function during flare-ups.  He had not had episodes of dislocation or recurrent subluxation.  It was reported that he had missed 50 to 60 days of work in the past 12 months due to his knee.  On severe days he had problems with respect to toilet cleansing.  

On physical examination the Veteran had mild patellar laxity with some question of a small amount of infrapatellar fluid.  There was mild tenderness over the medial and lateral aspects of the right knee in the areas of the bursae and over the lower patellar region.  There was no instability or deformity of the right knee.  Right knee flexion was to 90 degrees and extension was normal to 0 degrees.  There was objective evidence of pain after three repetitions of motion but no additional limitation of motion.  The main factor in the Veteran's limitation of motion was pain.  His gait was antalgic.  He walked with a mild limp and external rotation of the right lower extremity.  He reported that he could walk 30 to 50 feet and stand for 3 to 5 minutes.  There were no findings of abnormal weight-bearing.  X-rays were normal.  The diagnosis was arthralgia of the right knee of undetermined cause.  

On VA examination in October 2011 of the Veteran's knees the Veteran reported having right knee pain when walking more than one mile or standing for more than 15 minutes.  He had no lower extremity knee complaints.  It was reported that he had no history of gout or rheumatoid arthritis.  He did not report that flare-ups impacted function of his right knee.  

On physical examination right knee flexion was to 105 degrees and extension was full to 0 degrees and there was no objective evidence of painful motion in either plane of motion.  Left knee flexion was to 115 degrees and extension was full to 0 degrees and there was no objective evidence of painful motion in either plane of motion.  It was specifically noted that his large body habitus in the lower extremities was in part contributing to limited flexion in each knee.  Range of motion was unchanged after three repetitions of motion.  His function loss or impairment of the knees was due to limited motion, and he had mild guarding on motion of each knee.  Strength was normal in flexion and extension of each knee.  There was neither instability of the knees nor a history of recurrent patellar subluxations.  Leg lengths were equal and there was no menisceal condition in either knee, never having had a meniscectomy.  There were no residual symptoms from his preservice corrective right patellar malalignment surgery and that postoperative scar was asymptomatic.  He occasionally used knee braces, but no crutches, canes or a walker.  X-rays had revealed mild bilateral degenerative arthritis but there was no radiological evidence of patellar subluxation.  It was noted that laboratory tests found no evidence of gout or rheumatoid arthritis.  It was reported that in his prior work as a "K-5 special ed teacher" his right knee had limited participation with pupils in certain physical activities and lifting more than 50 lbs. due to pain.  

The Veteran testified at the videoconference that he had constant pain, particularly when walking, in his right knee.  Pain limited his ability to bend his right knee.  He took medication for his right knee.  He wore a brace on each knee and used a cane.  

A January 2016 decision by an Administrative Law Judge of the Social Security Administration (SSA) found that unlike an unfavorable decision in March 2012, the Veteran became disabled on March 15, 2012.  He had severe impairments from a back disorder, DJD of the knees, PTSD, and obesity weighing 343 lbs.  

On VA examination in November 2016 it was reported that the Veteran had had menisceal tears and arthritis of both knees.  He reported that he was being considered for a total right knee replacement.  He complained of chronic daily knee pain, catching, locking, and giving out at times.  He reported having decreased ability to stand or walk for prolonged periods, and difficulty with stairs or uneven ground.  He also related having decreased ability to bend, stoop, crouch, squat, or kneel.  

On physical examination the Veteran had pain with weight-bearing.  Right knee flexion was to 100 degrees and extension was full.  There was no additional loss of motion with repetitive testing.  He had pain on all motion but it did not cause functional loss.  There was crepitus.  There was no evidence of instability or subluxation in either knee.  Strength in the right knee was normal in flexion and extension.  He used hinged braces on both knees when walking.  Reportedly, he had had a menisceal tear in each knee with frequent episodes of joint "locking" and frequent episodes of joint pain.  

With respect to occupational impact, the Veteran had a decreased ability to stand or walk for prolonged periods, difficulty with stairs or uneven ground.  He also had decreased ability to bend, stoop, crouch, squat, or kneel, and decreased ability to compensate for his lumbar conditions.  

Analysis

Initially, the Board notes that the initial 10 percent rating assigned was consistent with the right knee flexion being limited to 90 degrees on examination in 2009, which is a noncompensable degree of limited motion, but having pain on motion.  There was no actual instability of the right knee joint which would warrant a separate compensable rating nor any limitation of motion in extension which would warrant a separate compensable rating.  The 2009 examination also found that he had mild patellar laxity.  However, this is due to the preservice right knee disability and surgery which required patellar surgery to attempt to allow for proper tracking of the right patella.  

The initial 10 percent rating was assigned in an August 1994 rating action under DC 5257 for subluxation or instability.  A December 1999 rating action continued the 10 percent rating but under DC 5262 (impairment of tibia and fibula with knee disability).  

Here, there has never been any evidence of actual impairment of either the tibia or the fibula of the Veteran's right lower extremity.  Rather, his impairment has been chondromalacia of the patella and ligamentous impairment.  However, the VA examinations in 2009, 2011, and 2016 all found that there was no instability of the Veteran's right knee.  These clinical findings outweigh the Veteran's reported needed for using a brace on his knee.  Thus, the Board finds that the proper evaluation should be based on the Veteran having a noncompensable degree of limited flexion, together with painful motion, under DC 5260.  However, he has never had a compensable degree of limited flexion or any limited extension of the right knee.  Thus, a rating greater than 10 percent is not warranted nor is a separate compensable rating warranted under DC 5261 for limited knee extension.  Likewise, a separate rating is not warranted under DC 5259 because he has never had menisceal excision, or in fact any right knee surgery since he entered military service.  The Board has considered the report of the 2016 VA examination that the Veteran had menisceal pathology with frequent locking and pain.  However, the pain is compensated under a 10 percent rating under DC 5260.  As for locking, there is virtually no clinical evidence corroborating the Veteran ever having had actual locking of the right knee.  In fact, repeated imaging studies have never confirmed the presence of actual menisceal pathology, as was reported at the 2016 VA examination.  This report of menisceal pathology could only have been premised upon a history taken from the Veteran, rather than a review of the records, inasmuch as the record does not confirm the existence of any actual menisceal pathology of the right knee.  

Lastly, the Veteran does not have genu recurvatum or ankylosis of the right knee which would warrant evaluating the disability under DCs 5263 or 5256.  

For these reasons, the Board finds that the preponderance of the evidence is against finding that an evaluation in excess of 10 percent for chondromalacia of the right patella with ACL deficiency is warranted at any time during the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors, for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).   

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  

In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) the Court concluded, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration, as suggested by the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), that the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  In this case, the claimant cites no evidence that either explicitly or reasonably raises the issue of how additional service-connected disabilities of left knee osteoarthritis, rated 10 percent and erectile dysfunction, compensated by means of SMC for loss of use of a creative organ, which are not the subject of the decision on appeal, and the service-connected disabilities, the evaluations of which are addressed herein, collectively impact the disability picture in a way not contemplated by his schedular ratings.  See Yancy, 27 Vet. App. at 495-96.  

Thus, consideration is not to be given in this case to the impact of the Veteran's other service-connected disabilities of left knee osteoarthritis and erectile dysfunction.  

While it is true that the schedular rating criteria do not always address the symptoms specifically described by a veteran this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is otherwise inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  Here, the Veteran receives some relief of pain by taking medication.  On the other hand, a factor which weighs against referral for extraschedular consideration is the fact that the evidentiary record amply demonstrates, as discussed above, that much of his pain and functional impairment stems from his nonservice-connected disorders of his feet.  

Also, the Veteran may receive a higher rating if the service-connected disorders worsen to such an extent as to meet the schedular criteria for such ratings.  The significance of the availability of potentially higher schedular rating is that the Court's holding in Thun v. Peake, 22 Vet. App. 111,115 (2008) was that "[t]he threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available [italics added] schedular evaluations for that service-connected disability are inadequate..."  In other words, it is not solely the adequacy of the current schedular rating assigned which must be considered but the Rating Schedule as a whole as a vehicle for assigned the proper disability ratings.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for the currently assigned rating would preclude, in determining whether the schedular criteria in the Rating Schedule were adequate, consideration of all criteria used in rating a particular disability.  Stated even more simply, the Court's case law has established that whether higher schedular ratings are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)).

Addressing first the service-connected PTSD, the Board has carefully compared the level of severity and symptomatology of the PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability rating contemplates his occupational and social impairment caused by his PTSD symptomatology, as enumerated above.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his PTSD and the symptoms shown are not exceptional or unusual.  

In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

As to right knee impairment specifically, the schedular rating criteria provide for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors, e.g., locking and instability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.   

The statements or findings of impaired function as to certain activities pertain to and are reflections of the functional limitations that are contemplated by the governing DC criteria and corresponding regulations, e.g., pain, painful motion, limitation of motion, weakness, numbness, and reduced strength.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and potentially neurological findings.  Logic dictates that all of these types of symptoms will, necessarily, impact upon functional activities.  Thus, both the symptoms and the anticipated limitation of functional activities are contemplated by the rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  The level of severity and symptomatology of the service-connected right knee disorder has been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.  

Next, the Board will address functional impairment as relate to specific activities.  One such activity is climbing stairs or ladders.  Climbing stairs or ladders requires an individual to bend the knees, as well as bear weight on the knees.  The specific acts of bending the knee in flexion or extension that may be required to climb stairs or ladders are contemplated by the schedular rating criteria based on limitation of motion (flexion and extension), to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II; see also 38 C.F.R. § 4.71a DC 5003.  

Crepitation is defined as a sound like that made by throwing water into a fire or the noise made by rubbing together the ends of a fractured bone.  See Burton v. Shinseki, 25 Vet. App. at 1, 6 (2011).  Crepitation is specifically considered under the schedular rating criteria under 38 C.F.R. § 4.59.  The symptom of popping is similar to crepitation, and the latter is defined as a sound like that made by throwing water into a fire or the noise made by rubbing together the ends of a fractured bone.  See Burton, 25 Vet. App. 1, 6 (2011) (quoting Dorland's Illustrated Medical Dictionary 437 (31st ed. 2007)).  Crepitation is considered under the schedular rating criteria under 38 C.F.R. § 4.59.  

The specific acts of bending the knee in flexion or extension that may be required to dress oneself are contemplated by the schedular rating criteria based on limitation of motion (flexion and extension), to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II; see also 38 C.F.R. § 4.71a DC 5003.  

As to functional impairment with respect to exercise, to the extent that exercise involves any type of knee motion, all limitations of motion of the knee in any direction, including in flexion or extension, are contemplated by the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II.  

Feelings of giving way are similar to limited motion of the knee due to weakness or weakened movement, incoordination, or fatigability, which have all been considered under the schedular rating criteria.  Moreover, to the extent that feelings of giving way are similar to instability of station, such functional impairment is contemplated under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The lifting of day-to-day objects (to the extent the lifting is performed by the knee rather than only arms and shoulders) may suggest lifting of the objects by bending (flexion) of the knee when lifting by primarily using the legs, arms, and shoulders.  To the extent that lifting requires bending (flexion) of the knee, knee flexion is explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261, Plate II. 

Interference with sitting is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45. To the extent that prolonged sitting causes incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Interference with standing is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates instability of station and interference with standing and weight-bearing.  To the extent that prolonged standing causes incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Standing from a seated position requires an individual to position himself/herself for standing by using the legs.  In this regard, to the extent that standing from a seated position requires bending (flexion or extension of the knee), knee extension and flexion are explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261, Plate II.  

Stiffness is defined as rigidity or decreased flexibility or as ankylosis.  See Dorland's Illustrated Medical Dictionary 1774 (32nd ed. 2012).  To the extent stiffness is limited to locking, it is specifically considered under DC 5258.  To the extent that stiffness is similar to, or a form of, limitation of motion, to include as due to pain, such limitation of motion has been considered under the schedular rating criteria under the relevant limitation of motion diagnostic code or as an orthopedic factor that limits motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

To the extent that any of these activities causes incidental pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  

Significantly, in this case it is not alleged that the service-connected PTSD, hypertension, and right knee disability have a cumulative impact which causes functional impairment that is not compensated under the rating schedule.  Moreover, the evidence does not otherwise demonstrate that these service-connected disorder cumulative cause functional impairment which is not compensated by the rating sechedule.  

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology as well as functional impairment due to the service-connected disabilities discussed above.  Thus, the Board cannot conclude that the schedular rating criteria are inadequate.  This is particularly true when, as here, higher schedular ratings are possible; particularly if the Veteran actually develops greater functional impairment in the future.  Consequently, referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Service connection for gallstones and gallbladder removal;  a gastrointestinal disorder, including hemorrhoids, GERD, hiatal hernia, and IBS, including as secondary to PTSD; for multiple joint pain, to include as due to undiagnosed illness; for OSA, including as secondary to service-connected disabilities, is denied.  

An initial rating of 70 percent for PTSD is granted subject to applicable law and regulations governing payment of monetary benefits.  

An increased rating for hypertension and for chondromalacia of the right patella with ACL deficiency is denied.  


REMAND

By this decision it is determined that the Veteran is entitled to a 70 percent disability rating for his service-connected PTSD.  

In light of this grant, the claim for a TDIU rating should be readjudicated to take into consideration the severity of the service-connected PTSD.  

Moreover, in the judgment of the Board it would be helpful if a medical opinion is obtained addressing the overall impact of the Veteran's multiple service-connected disabilities upon his occupational abilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of obtaining an assessment as to the extent of the occupational impairment attributable to all of his service-connected disabilities, in combination.  

Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The Veteran's electronic records should be made available to the examiner for review, and the examination report should reflect that such review was accomplished. 

In arriving at an assessment on the impact the Veteran's service-connected disabilities, in combination, have on his ability to perform physical and sedentary work, the examiner should not consider the Veteran's age or the impairment caused by his nonservice-connected disabilities.  

2.  Then, readjudicate the claim for a TDIU rating.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded the opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


